       Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

SANHO CORPORATION,
                                                 Case No. 1:18-cv-05385-SDG
       Plaintiff/Counterclaim Defendant,

      vs.

KAIJET TECHNOLOGY
INTERNATIONAL LIMITED, INC., and
KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION,
INC., doing business as “j5create;” and
DOES 1-10,

     Defendants/Counterclaim Plaintiff.

 DEFENDANT KAIJET TECHNOLOGY INTERNATIONAL LIMITED, INC.’S
    MOTION FOR MORE DEFINITE STATEMENT AND SUPPORTING
                   MEMORANDUM OF LAW

      Defendant KaiJet Technology International Limited, Inc., separate and apart from

other Defendants, moves for an order for more definite statement of allegations in the Third

Amended Complaint of Plaintiff Sanho Corporation (“Sanho”), pursuant to Rule 12(e),

Federal Rules of Civil Procedure. The allegations in Sanho’s Third Amended Complaint

of a “unity of interest” between KaiJet Technology International Limited, Inc.

(headquartered in Georgia) and KaiJet Technology International Corporation

(headquartered in Taiwan) are inaccurate and disputed. However, for the sake of clarity in

this Motion, KaiJet Technology International Limited, Inc. will adopt the convention used

by Sanho, and will refer to itself as “KaiJet US.”

                                             1
       Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 2 of 12




      KaiJet US has carefully reviewed the Court’s Standing Order in this matter1, and

notes the requirement in Section II. a., page 10, that an answering party must admit or deny

each of the averments in the adverse party’s pleading, and KaiJet US intends to make a

good-faith response, admitting any allegations it does not dispute. But as detailed below,

portions of the Third Amended Complaint are so vague and ambiguous that KaiJet US

cannot reasonably frame an accurate response.

I.    BACKGROUND

      On August 22, 2019, counsel for Sanho wrote counsel for KaiJet US to advise that

Sanho wanted to amend its Complaint for a third time to include causes of action related

to a newly-issued design patent (US Patent No. D855,616) and to join a new party, KaiJet

Technology International Corporation (“KaiJet Taiwan”).2 Sanho provided KaiJet US and

the Court with a proposed Third Amended Complaint in redline format, showing changed

and added material detailed in “track changes” (“Proposed Third Amended Complaint”).3

With leave of Court, Sanho filed its Third Amended Complaint (“New Complaint” or

“Compl. ¶__”).4 The New Complaint differs substantially from the Proposed Third

Amended Complaint that Sanho submitted when it sought leave to amend. As KaiJet US

analyzed the New Complaint to prepare its responsive pleading, it found that many



1
  ECF 74.
2
  ECF 69-1, at 7.
3
  Id., at 8-43.
4
  ECF 89.
                                             2
         Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 3 of 12




statements are so vague, ambiguous, and confusing that it is impossible for KaiJet US to

respond.

II.    LEGAL GROUNDS FOR MOTION

       Fed. R. Civ. P. 8(a)(2) requires that a complaint include “a short statement of the

claim showing that the pleader is entitled to relief.”5 In addition, Fed. R. Civ. P. 10(b)

requires that a “party must state its claims . . . in numbered paragraphs, each limited as far

as practicable to a single set of circumstances . . . If doing so would provide clarity, each

claim founded on a separate transaction, or occurrence . . . must be stated in a separate

count . . . .”6

       The Eleventh Circuit has explained the interrelationship of Fed. R. Civ. P. 8(a)(2)

and 10(b):

       These rules work together to require the pleader to present his claims
       discretely and succinctly, so that his adversary can discern what he is claiming
       and frame a responsive pleading, the court can determine which facts support
       which claims and whether the plaintiff has stated any claims upon which relief
       can be granted, and, at trial, the court can determine that evidence which is
       relevant and that which is not.7

       When a Plaintiff fails to adhere to these requirements, Fed. R. Civ. P. 12(e) provides

that a party may move for a more definite statement of a pleading.8 “A rule 12(e) motion




5
  Fed. R. Civ. P. 8(a)(2).
6
  Fed. R. Civ. P. 10(b)(2).
7
  Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 980 n.57 (11th Cir. 2008).
8
  Fed. R. Civ. P. 12(e).
                                            3
        Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 4 of 12




is appropriate if the pleading is so vague or ambiguous that the opposing party

cannotrespond, even with a simple denial, in good faith, without prejudice to [itself].”9

III.   PORTIONS OF THE NEW COMPLAINT ARE VAGUE AND
       AMBIGUOUS

       As noted, KaiJet US has reviewed this Court’s Standing Order and intends to fully

respond, i.e. to admit or deny each of the averments of Sanho’s New Complaint, as

required. That said, several paragraphs New Complaint are so vague and ambiguous, KaiJet

US cannot make a straightforward admission or denial. These paragraphs include the

following:

       11. There is such unity of interest and ownership that separate personalities
       of Kaijet US and Kaijet Taiwan no longer exist and failure to disregard their
       separate identities would result in fraud and/or injustice. For example,
       officers, directors, and the shareholders or owners of the defendant entities are
       the same, and these overlapping individuals exercise control over the internal
       affairs and/or daily operations of both entity defendants and profit from the
       infringement. Alter ego liability is appropriate.10

       Paragraph 11 of the New Complaint alleges fraud, but does not plead the alleged

fraud with particularity as required by Fed. R. Civ. P. 9(b).11 Paragraph 11 also refers to

“alter ego liability” being appropriate. This is a conclusory statement and it is unclear what

facts are being used to support that conclusion. This paragraph also uses the term “and/or”

such that it is unclear what is being alleged.


9
  Euro RSCG Direct Response, LLC v. Green Bullion Fin. Servs., 872 F. Supp 2d 1353,
1358 (S.D. Fla. 2012).
10
   Compl., at ¶ 11.
11
   Fed. R. Civ. P. 9(b).
                                       4
          Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 5 of 12




         14. Kaijet US and Kaijet Taiwan conduct activities in the United States and
         Georgia through its subsidiaries and affiliates. On information and belief,
         Kaijet US is not adequately capitalized.12

         Paragraph 14 apparently intends to refer to subsidiaries and affiliates of both Kaijet

US and Kaijet Taiwan but uses “its” instead of “their” such that KaiJet US does not know

whether only one or both parties are alleged to have subsidiaries or affiliates. It is also

unclear from the New Complaint what organizations Sanho considers to be subsidiaries

and affiliates of each Defendant, whether the New Complaint alleges one party to be a

subsidiary or affiliate of the other, or what Sanho means by “affiliate.” It is also unclear

what Sanho means by “not adequately capitalized,” and what upon what factual basis

Sanho makes this conclusory statement.

         17. Upon information and belief, Steven Liao and Jessica Liao, are family
         members, and are the owners, officers, directors, and/or managers of Kaijet US
         and Kaijet Taiwan.

         KaiJet US does not know who Sanho intends to refer to under the names of Steven

Liao and Jessica Liao and must speculate as to whether Sanho intends to refer to Steven

Lyu and Jessica Liu. It is also unclear what Sanho means by the statement “are family

members.” A more definite statement will allow KaiJet US to understand the identity of

persons referred to and allow KaiJet US to determine whether Sanho intends to allege that

the two persons have a specific relation to each other or to “owners, officers, directors,




12
     Compl., at ¶ 14.
                                                5
           Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 6 of 12




and/or managers of KaiJet US and Kaijet Taiwan.” Again, this paragraph includes the

“and/or” term such that any allegations are vague, ambiguous and confusing.

         18. Upon information and belief, at all times relevant hereto, Kaijet US and
         Kaijet Taiwan were acting in unison, and/or as the agents, ostensible agents,
         employees, servants, partners, aiders and abettors, co-conspirators, and/or joint
         venturers of one another, and in performing the acts and course of conduct set
         forth herein, defendants were acting within the course and scope of such
         agency or employment, and defendants controlled, approved, ratified,
         permitted, condoned and/or affirmed the acts and course of conduct set forth
         herein. Both defendants operated within the United States, and in Georgia, to
         infringe Plaintiff’s intellectual property.13

         This paragraph does not limit itself to a single set of circumstances as required by

Fed. R. Civ. P. 10(b); it uses the term “and/or” twice, and it is impossible for KaiJet US to

frame admissions or denials of allegations in this paragraph because the New Complaint is

vague and ambiguous as to what “times,” “acts,” and “course of conduct” are referred.

         A.      REFERENCES TO A “SCHEME” OR “PLAN” ARE VAGUE AND
                 AMBIGUOUS

         Paragraph 18 of the New Complaint is not the only instance of Sanho referring to

conduct of Defendants in a vague and ambiguous way. In several paragraphs of the New

Complaint, Sanho refers abstractly to a “plan” or “scheme” without specifying what act or

conduct it considers part of said “plan” or “scheme.” For that reason, it is impossible for

KaiJet US to admit or deny these paragraphs without knowing which alleged acts are being




13
     Id., at ¶ 18.
                                                6
        Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 7 of 12




attributed to each paragraph. Example paragraphs that refer to a non-specific plan or

scheme include:

       15. Kaijet US and Kaijet Taiwan, and at all relevant times, were acting in
       concert in their conduct and activities in the United States, abroad, and in the
       State of Georgia, aiding and abetting one another in the scheme.14

       19. Further, Kaijet US and Kaijet Taiwan, through their owners, officers,
       directors, and affiliates, jointly crafted and executed a plan to unlawfully
       exploit the consumer markets in the United States and in the State of Georgia,
       including specifically targeting Plaintiff and intending to disrupt Plaintiff’s
       economic advantage in an unfair manner, and Kaijet Taiwan performed
       several overt acts in furtherance of their plan within the State of Georgia,
       including delivery of the accused products, and aiding and abetting the same,
       within the United States and in Georgia.15

       24. The objective of Defendant’s [sic] plan was to willfully infringe on
       Plaintiff’s intellectual property, harm Plaintiff’s market share, and economic
       advantage, and unlawfully palm Plaintiff’s property off to consumers in the
       marketplace, specifically in Georgia and both defendant entities took action
       in furtherance of this illegal conduct and scheme.16

       25. Kaijet US and Kaijet Taiwan had a mutual understanding that they will
       accomplish the plan’s unlawful objective.17

       26. Kaijet US and Kaijet Taiwan are co-conspirators, and aiding and
       abetting one another and the scheme, in carrying out the acts to violate the
       Patent Act and other intellectual property laws at issue in this complaint as set
       forth below.18




14
   Id., at ¶ 15.
15
   Id., at ¶ 19.
16
   Id., at ¶ 24.
17
   Id., at ¶ 25.
18
   Id., at ¶ 26.
                                              7
        Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 8 of 12




       27. Kaijet Taiwan knew or should have known that its activities in
       furtherance of the plan would have an effect in the United States and in the
       State of Georgia.19

       B.      REFERRING TO KAIJET US AND KAIJET TAIWAN
               COLLECTIVELY CREATES AMBIGUITY

       In the Second Amended Complaint, Sanho used the term “Defendant” and “Kaijet”

to refer to Kaijet Technology International Limited, Inc., which was the only named

defendant at the time. In the New Complaint, Sanho has indicated that it now intends the

terms “Defendant” and “Kaijet” to refer to all defendants collectively—including both

Kaijet US and Kaijet Taiwan.20

       Sanho copied many paragraphs of the Second Amended compliant identically into

the New Complaint. As a result, most of the factual allegations that Sanho previously made

against KaiJet US, it now, on the face of the complaint, makes against both Kaijet US and

Kaijet Taiwan. But it is clear from the facts that several paragraphs referring to the

collective Defendant are still only discussing Kaijet, the U.S. entity. For example, Sanho

alleges in its New Complaint:

       50. On or around November 20, 2017, Plaintiff sent written notice to
       Defendant regarding Defendant’s infringement and demanded that Defendant
       immediately cease and desist. In or around 2018, Defendant refused to cease
       and desist from its infringing activities and refused to respond to a complaint
       filed in the Northern District of California based on jurisdictional grounds and
       without any legitimate justification for its infringement.21


19
   Id., at ¶ 17.
20
   Id., at 1.
21
   Id., at ¶ 50.
                                              8
          Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 9 of 12




Sometimes, in the same paragraph, Sanho refers to a singular Defendant and to plural

Defendants:

         56. Plaintiff provided actual notice to Defendant of its infringement,
         including without limitation the filing of the original complaint in the Northern
         District of California in 2018. An additional cease and desist letter was sent
         to the defendants on November 12, 2019. Notice was provided to Defendants
         through numerous other means.22

         Kaijet Taiwan was not a party to the original complaint filed in the Northern District

of California. So it would seem that the use of the singular term “Defendant” in paragraphs

50 and 56 of the New Complaint is only referring to Kaijet US. By interchangeably using

the term “Defendant” to refer to Kaijet US and all Defendants collectively, Sanho has

injected ambiguity into each use of the term Defendant. KaiJet US cannot admit or deny

paragraphs of the New Complaint unless Sanho clarifies which actions it attributes to

KaiJet US and which it attributes to Kaijet Taiwan.

         C.     SANHO’S INCORPORATIONS BY REFERENCE DO NOT MAKE
                SENSE

         In paragraphs 55, 65, 94, 111, and 116 of the New Complaint, Sanho incorporates

by reference the allegations in specific paragraphs of the Complaint.23 In the Second

Amended Complaint, these paragraphs incorporated all of the proceeding paragraphs in the

complaint. It appears in the New Complaint that Sanho used the paragraphs numbers from

the Proposed Third Amended Complaint that it represented to Kaijet US and the Court


22
     Id., at ¶ 56.
23
     Id., at ¶¶ 55, 65, 94, 111, and 116.
                                                9
        Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 10 of 12




contained all proposed changes from the Second Amended Complaint. When Sanho added

several additional paragraphs to its New Complaint that were not in the Proposed Third

Amended Complaint, it appears not to have updated the reference numbers in paragraphs

55, 65, 94, 111, and 116. Granting KaiJet US’s 12(e) Motion will require Sanho to update

these references or confirm that the paragraphs are referenced as intended.

IV.     CONCLUSION

        Sanho’s New Complaint is so rife with vague, ambiguous and confusing language

and jumbled allegations that KaiJet US cannot reasonably assess what facts are alleged.

This makes it impossible for KaiJet US to reasonably respond by admitting or denying

allegations as required by the Court’s Standing Order. Further, the New Complaint

substantially departs from the Proposed Third Amended Complaint the Court approved to

be filed. Based on the foregoing, KaiJet US moves the Court to require Sanho to revise its

Third Amended Complaint to provide a more definite statement, eliminate vague,

inconsistent and confusing allegations, and to resolve all the ambiguities it contains,

including without limitation those identified in this motion.

        KaiJet US has carefully reviewed the Court’s Standing Order in this matter24, and

notes the requirement in Section II. m., page 16, that for all consent, unopposed, or joint

motions, the filing party shall include a proposed order granting the motion. Because this

Motion is not a consent, unopposed, or joint motion, KaiJet US has not provided a proposed


24
     ECF 74.
                                             10
         Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 11 of 12




order. However, KaiJet US would be happy to provide a proposed order if requested by the

Court.

         DATED this 29th day of November, 2019.

                                     s/ Robert J. Carlson
                                     Robert J. Carlson
                                     WSBA Number 18455
                                     Admitted Pro Hac Vice
                                     Attorneys for Defendant Kaijet
                                            Technology International Limited, Inc.
                                     LEE & HAYES, P.C.
                                     701 Pike Street, Ste. 1600
                                     Seattle, WA 98101
                                     Telephone: (206) 315-4001
                                     Email: carlson@leehayes.com

                                     s/ Ryan P. Gentes
                                     Ryan P. Gentes
                                     GA Bar No. 421695
                                     Robert A. Madayag, III
                                     GA Bar No. 123699
                                     Attorneys for Defendant Kaijet Technology
                                         International Limited, Inc.
                                     LEE & HAYES, P.C.
                                     1175 Peachtree Street NE
                                     100 Colony Square, Suite 2000
                                     Atlanta, GA 30361
                                     Telephone: (404) 815-1900
                                     Email: ryan.gentes@leehayes.com
                                     Email: robm@leehayes.com

                                     Rhett V. Barney
                                     WSBA Number 44764
                                     Admitted Pro Hac Vice
                                     Attorneys for Defendant Kaijet
                                            Technology International Limited, Inc.
                                     LEE & HAYES, P.C.
                                     601 W. Riverside Ave., Ste. 1400
                                     Spokane, WA 99201
                                     Telephone: (509) 324-9256
                                     Email: rhettB@leehayes.com


                                          11
       Case 1:18-cv-05385-SDG Document 95 Filed 11/29/19 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of November, 2019, I caused to be filed

Defendant Kaijet Technology International Limited, Inc.’s Motion For More Definite

Statement and Supporting Memorandum of Law with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to the following

attorneys of record:

      Ali A. Aalaei
      Alexander Chen
      Benjamin Martin
      Steven G. Hill
      Martha L. Decker



                                     s/ Ryan P. Gentes
                                     WSBA Number 421695
                                     Attorneys for Defendant Kaijet Technology
                                         International Limited, Inc.
LEE & HAYES, P.C.
1175 Peachtree Street NE
100 Colony Square, Suite 2000
Atlanta, GA 30361
Phone: (404) 815-1900
Fax: (404) 815-1700
Email: Ryan.Gentes@leehayes.com




                                          12
